DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10, line 8, “the user looking the predetermined area” should be –the user looking at the predetermined area--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the input voice signal and the input biological signal" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the process of identification of a user based on a generated synthesis signal. However, it is not clear how the identification will take place with just the generated synthesis signal.
Claims 3-10 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 4 recites the limitation “a synthesis signal” in lines 3 and 8. It is not clear if this is a new instance or refers to the synthesis signal mentioned in claim 1, line 11. For the purposes of compact prosecution it is suggested that these two signals be clearly differentiated as “generated synthesis signal” and “stored synthesis signal”.  
Claim 4 recites the limitations “a voice signal” and “a biological signal” in lines 3-4. It is not clear if these are new instances or refer to the same voice signal and biological signal mentioned in claim 1.
 Claim 5 recites the limitations “a voice signal” and “a biological signal” in lines 3-4. It is not clear if these are new instances or refer to the same voice signal and biological signal mentioned in claim 1.
Claim 5 recites the limitation "each piece" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pre-stored characteristic information" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “a synthesis signal” and “a voice signal” in lines 2-3. It is not clear if these are new instances or refer to the same synthesis and voice signal mentioned in claim 1.
Claim 9 recites the limitations “an EMG signal” and “an electrode” in line 2 and “a synthesis signal” in line 3. It is not clear if these are new instances or refer to the same signals and electrodes mentioned in claims 1 and 8.
Claim 10 recites the limitation "the basis" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the pre-stored synthesis signal" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites a method of controlling “an electronic device”. However there is no “electronic device” mentioned in the body of the claim. 
Claim 11 recites the limitation "the input voice signal and the input biological signal" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the process of identification of a user based on a generated synthesis signal. However, it is not clear how the identification will take place with just the generated synthesis signal.
Claims 13-15 inherits the deficiencies of claim 11 and are likewise rejected. 
Claim 13 recites the limitation "the voice signal input" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the conditional “while” limitation in line 4. This makes the claim unclear as it cannot be determined if the step is executed or not due to the conditional limitation of the claim. 
Claim 14 recites the limitation “a synthesis signal” in lines 2-3. It is not clear if this is a new instance or refers to the synthesis signal mentioned in claim 11, line 7.
Claim 14 recites the limitations “a voice signal” and “a biological signal” in lines 3-4. It is not clear if these are new instances or refer to the same voice signal and biological signal mentioned in claim 11.
Claim 14 recites the limitation “the synthesis signal” in line 8. It is not clear if this refers to the generated synthesis signal or perhaps another “synthesis signal” that is recited in line 2 of the claim. For the purposes of compact prosecution it is suggested that these two signals be clearly differentiated as “generated synthesis signal” and “stored synthesis signal”. 
 Claim 15 recites the limitations “a voice signal”, “a specific utterance” and “a biological signal” in lines 3-4. It is not clear if these are new instances or refer to the same voice signal, utterance, and biological signal mentioned in claim 11.
Claim 15 recites the limitation "each piece" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the pre-stored characteristic information" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 7-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0126782 (Takai et al., hereinafter Takai) in view of Ghayoumi (“A Review of Multimodal Biometric Systems…”).
In regards to claim 1, Takai discloses an electronic device comprising: a biological signal input unit (figs. 1-5 element 1; image display apparatus) configured to receive a biological signal of a user detected through an electrode ([0016] and [0077] the device uses a myoelectric sensor and an electrooculogram sensor, which require electrodes); a voice input unit (figs. 1-5 element 1; image display apparatus) configured to receive a voice signal of the user ([0019] and [0104]; the microphone detects voice); and a processor (fig. 5 element 501; control unit) configured to: identify the user based on a biological signal input through the biological signal input unit and a voice signal input through the voice input unit ([0077] and [0104]; the bioelectric sensors and microphone may be used for user identification and authentication). Takai discloses that the device can use a multimodal approach to authentication ([0077] and [0104]; the system can use both voice and bioelectric sensor data for authentication). (section III-B) and that the multimodal systems add a fusion module to the biometric system that mixes information obtained (section III-C-2). According to Ghayoumi, there are two main types of parallel fusion models that fuse the data prior to matching (section IV intro and figure 3): feature level fusion (section IV-A and figure 4) and sensor level fusion (section IV-E). Ghayoumi also states that using multimodal systems solves several issues of unimodal biometric systems such as intraclass variations, restricted degrees of freedom, spoof attacks, and non-universality (abstract and Section III -A). Given that a fusion modality is required to combine (i.e. synthesize) the multimodal data, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Takai to include either the sensor level fusion or feature level fusion models taught by Ghayoumi as a selection from a finite number of options for fusion of the data in order to solve several issues of unimodal biometric systems such as intraclass variations, restricted degrees of freedom, spoof attacks, and non-universality.
Regarding claim 3, Takai in view of Ghayoumi discloses the limitations of claim 1. In addition, Takai and Ghayoumi disclose a device wherein a processor generates the synthesis signal using a voice signal input through the voice input unit and the biological signal (Ghayoumi section IV intro, section IV-A, and section IV-E; the multimodal systems described by Ghayoumi use the parallel mode of operation which reduces the total recognition time)
Regarding claim 4, Takai in view of Ghayoumi discloses the device of claim 1. In addition Takai and Ghayoumi disclose a device further comprising: a storage (Takai et al. fig. 6 element 604) storing characteristic information of a synthesis signal in which a voice signal regarding a specific utterance of the user and a biological signal of the user are synthesized (Takai et al. [0077], [0091], and [0104]; the device pre-stores an authentication pattern for each user, the authentication data coming from biological and voice signals); wherein the processor identifies the user by extracting characteristic information of the generated synthesis signal and comparing the extracted characteristic information with characteristic information of a synthesis signal stored in the storage (Takai et al. [0077], [0091], and [0104]; the device queries the pre-stored information with the identification pattern input to determine if it corresponds to that user using authentication data coming from biological and voice signals).
Regarding claim 5, Takai and Ghayoumi disclose the limitations of claim 1. In addition, Takai and Ghayoumi show that the device can use a multimodal approach to authentication ([0077] and [0104]; the system can use both voice and bioelectric sensor data for authentication) further comprising: a storage (Takai et al. fig. 6 element 604) storing characteristic information of a voice signal regarding a specific utterance of the user and a biological signal of the user, respectively (Takai et al. [0091] the device pre-stores an authentication pattern for each user including voice and biological signals). Ghayoumi teaches that multimodal biometric systems are increasingly common in current and future real-world biometric system deployment (section III-B) and that the multimodal systems add a fusion module to the biometric system that mixes information obtained (section III-C-2). According to Ghayoumi, there are three main types of parallel fusion models that fuse the data (section IV intro and figure 3): matching score level fusion (section IV-B and figure 5), decision level fusion (section IV-C and figure 6), and rank-level fusion (section IV-D). Given that a fusion modality is required to combine (i.e. synthesize) the multimodal data, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Takai et al. to include either the matching score level  fusion, decision level, or rank-level fusion models taught by Ghayoumi as a selection from a finite number of options for fusion of the data in order to solve several issues of unimodal biometric systems such as intraclass variations, restricted degrees of freedom, spoof attacks, and non-universality.
Regarding claim 7, Takai and Ghayoumi disclose the limitations of claim 1. In addition, Takai discloses an electronic device wherein the biological signal includes at least one of an electromyogram (EMG) signal, an electrooculogram (EOG) signal, an electroencephalogram (EEG) signal, an electrocardiogram (ECG) signal, a galvanic skin response (GSR) signal or a bioelectric impedance analysis (BIA) signal ([0016] and [0077] the device uses a myoelectric sensor (EMG) and an electrooculogram (EOG) sensor).
Regarding claim 8, Takai in view of Ghayoumi discloses the limitations of claim 4. In addition, Takai and Ghayoumi disclose a device wherein the storage stores characteristic information of a synthesis signal in which a voice signal regarding a specific utterance of the user and an EMG signal of a pattern corresponding to the specific utterance are synthesized (Takai et al. [0077], [0091], and [0104]; the device queries the pre-stored information with the identification pattern input to determine if it corresponds to that user using authentication data coming from myoelectric (i.e. EMG) and voice signals that are corresponding in time due to the parallel multimodal fusion method explained in Ghayoumi section IV intro).
Regarding claim 9, Takai in view of Ghayoumi discloses the limitations of claim 8. In addition, Takai and Ghayoumi disclose a device wherein the processor receives an EMG signal detected through an electrode located near a mouth of the user and generates a synthesis signal in which the input voice signal and the EMG signal are synthesized (Takai et al. fig. 1; the device is on the face which is near the mouth).
Regarding claim 10, Takai in view of Ghayoumi discloses the limitations of claim 9. In addition, Takai and Ghayoumi show a device further comprising: a display, wherein the processor is further configured to: detect an EOG signal (Takai et al. [0101]; electrooculogram) of the user and determine whether the user looks a predetermined area on a screen of the display (Takai et al. [0101] gaze point) on the basis of the detected EOG signal, and based on the user looking the predetermined area, identify the user by comparing characteristic information of the generated synthesis signal with characteristic information of the pre-stored synthesis signal (Takai et al. [0101] the gaze point is a predetermined (prestored) area and determined by the EOG sensor).
Regarding claim 11, Takai discloses a controlling method of an electronic device comprising: receiving a biological signal of a user detected through an electrode ([0016] and [0077] the device uses a myoelectric sensor and an electrooculogram sensor, which require electrodes); receiving a voice signal of the user detected through a microphone ([0019] and [0104]; the microphone detects voice); and identifying the user based on the input biological signal and the input voice signal ([0077] and [0104]; the bioelectric sensors and microphone may be used for user identification and authentication)
However, Takai does not explicitly disclose the details of generating a synthesis signal (i.e. a combined for fused signal) in which the input voice signal and the input biological signal are synthesized, and identifying the user based on the generated synthesis signal. Ghayoumi teaches that multimodal biometric system are increasingly common in current and future real-world biometric system deployment (section III-B) and that the multimodal systems add a fusion module to the biometric system that mixes information obtained (section III-C-2). According to Ghayoumi, there are two main types of parallel fusion models that fuse the data prior to matching (section IV intro and figure 3): feature level fusion (section IV-A and figure 4) and sensor level fusion (section IV-E). Ghayoumi also states that using multimodal systems solves several issues of unimodal biometric systems such as intraclass variations, restricted degrees of freedom, spoof attacks, and non-universality (abstract and Section III -A). Given that a fusion modality is required to combine (i.e. synthesize) the multimodal data, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Takai to include either the sensor level fusion or feature level fusion models taught by Ghayoumi as a selection from a finite number of options for fusion of the data in order to solve several issues of unimodal biometric systems such as intraclass variations, restricted degrees of freedom, spoof attacks, and non-universality.
Regarding claim 13, Takai in view of Ghayoumi discloses the limitations of claim 11. In addition, Takai and Ghayoumi show a method wherein generating the synthesis signal comprises generating the synthesis signal using a voice signal input through the microphone and the detected biological signal while the biological signal is detected ((Ghayoumi section IV intro, section IV-A, and section IV-E; the multimodal systems described by Ghayoumi use the parallel mode of operation which reduces the total recognition time) and (Takai [0019] and [0104]; the microphone detects voice)).
Regarding claim 14, Takai in view of Ghayoumi discloses the limitations of claim 11. In addition, Takai and Ghayoumi disclose a method wherein the electronic device stores characteristic information of a synthesis signal in which a voice signal regarding a specific utterance of the user and a biological signal of the user are synthesized (Takai et al. [0077], [0091], and [0104]; the device pre-stores an authentication pattern for each user, the authentication data coming from biological and voice signals); wherein the identifying the user comprises extracting characteristic information of the generated synthesis signal and comparing the extracted characteristic information with characteristic information of a synthesis signal stored in the storage (Takai et al. [0077], [0091], and [0104]; the device queries the pre-stored information with the identification pattern input to determine if it corresponds to that user using authentication data coming from biological and voice signals).
Regarding claim 15, Takai and Ghayoumi disclose the method of claim 11. In addition, Takai discloses that the method can use a multimodal approach to authentication ([0077] and [0104]; the system can use both voice and bioelectric sensor data for authentication) wherein the electronic device stores characteristic information of a voice signal regarding a specific utterance of the user and a biological signal of the user, respectively (Takai et al. [0091] the device pre-stores an authentication pattern for each user including voice and biological signals). Ghayoumi teaches that multimodal biometric systems are increasingly common in current and future real-world biometric system deployment (section III-B) and that the multimodal systems add a fusion module to the biometric system that mixes information obtained (section III-C-2). According to Ghayoumi, there are three main types of parallel fusion (section IV intro and figure 3): matching score level fusion (section IV-B and figure 5), decision level fusion (section IV-C and figure 6), and rank-level fusion (section IV-D). Given that a fusion modality is required to combine (i.e. synthesize) the multimodal data, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Takai et al. to include either the matching score level  fusion, decision level, or rank-level fusion models taught by Ghayoumi as a selection from a finite number of options for fusion of the data in order to solve several issues of unimodal biometric systems such as intraclass variations, restricted degrees of freedom, spoof attacks, and non-universality.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0126782 (Takai et al.) in view of Ghayoumi (“A Review of Multimodal Biometric Systems…”) as applied to claim 1 above, in view of US 20160284363 A1 (Von Borstel et al., hereinafter Von Borstel).
Regarding claim 6, Takai and Ghayoumi disclose the limitations of claim 1. Takai further discloses a device that includes a microphone for detecting a voice signal ([0019] and [0104]; the microphone detects voice) and an electrode-based sensor for detecting a biological signal ([0016] and [0077] the device uses a myoelectric sensor and an electrooculogram sensor, which require electrodes). However, neither Takai nor Ghayoumi explicitly disclose that the processor turns on the microphone based on the biological signal being detected through the electrode. Von Borstel teaches that a biosignal, including electromyography data, may be used to trigger activation of an audio sensor ([0019]. Von Borstel further explains that this is advantageous because it enables the system to conserve power ([0019]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed .

Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. 
In regards to claims 1 and 11, Applicant argues that Takai does not discloses the limitations of the claim and Ghayoumi does not resolve the issues because it merely discloses the combination of features and does not suggest “a synthesis signal in which the input voice signal and the input biological signal are synthesized.”  Examiner disagrees. Without further definition as to how the synthesis signal is created, the fusion methods disclosed by Ghayoumi would be considered as a generated synthesis signal. Examiner would like to point out that figures 4 and 5 can be considered different than Ghayoumi because the signals in Applicant’s specification are combined first then the features are extracted while Ghayoumi first extracts the features then combines the signals. 
Applicant’s arguments with regards to the allowability of the dependent claims depend on the allowability of the independent claims. Because the independent claims are not allowable, the argument is moot.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  
   
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791